FILED
                             NOT FOR PUBLICATION                            MAR 07 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


SAMUEL GUERRERO VERDEJA,                         Nos. 13-72958
                                                      14-70397
               Petitioner,
                                                 Agency No. A046-615-804
 v.

LORETTA E. LYNCH, Attorney General,              MEMORANDUM*

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted February 24, 2016**

Before:        LEAVY, FERNANDEZ, and RAWLINSON, Circuit Judges.

      Samuel Guerrero Verdeja, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s decision denying his application for relief under the

Convention Against Torture (“CAT”) (No. 13-72958), and of the BIA’s order

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes these cases are suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Thus, we deny Guerrero
Verdeja’s request for oral argument.
denying his motion to reopen removal proceedings (No. 14-70397). We have

jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the

agency’s factual findings, Silaya v. Mukasey, 524 F.3d 1066, 1070 (9th Cir. 2008),

and review for abuse of discretion the denial of a motion to reopen, Najmabadi v.

Holder, 597 F.3d 983, 986 (9th Cir. 2010). We deny the petitions for review.

      As to petition No. 13-72958, substantial evidence supports the agency’s

dispositive finding that, even if Guerrero Verdeja was credible, he failed to

establish it is more likely than not he would be tortured if returned to Mexico. See

Silaya, 524 F.3d at 1073. We reject Guerrero Verdeja’s contentions that the BIA

failed to consider relevant evidence or sufficiently consider his claim. See

Najmabadi, 597 F.3d at 990 (BIA adequately considered evidence and sufficiently

announced its decision). Thus, Guerrero Verdeja’s CAT claim fails.

      As to petition No. 14-70397, the BIA did not abuse its discretion in denying

Guerrero Verdeja’s motion to reopen because his new evidence did not address the

agency’s conclusion that he failed to establish it is more likely than not he would

be tortured in Mexico. See id. at 986 (the court “defer[s] to the BIA’s exercise of

discretion unless it acted arbitrarily, irrationally, or contrary to law”). We reject

Guerrero Verdeja’s contention that the BIA erred by not addressing his arguments

based on this court’s decision in Cordoba v. Holder, 726 F.3d 1106 (9th Cir.


                                            2                             13-72958/14-70397
2013). See Simeonov v. Ashcroft, 371 F.3d 532, 538 (9th Cir. 2004) (“As a general

rule courts and agencies are not required to make findings on issues the decision of

which is unnecessary to the results they reach.”) (internal quotation and citation

omitted).

      PETITIONS FOR REVIEW DENIED.




                                          3                            13-72958/14-70397